Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed July 26, 2022 is acknowledged.  Claims 1, 5 and 10 are amended. Claim 14 is added. Now, Claims 1-14 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Wyatt J. Istvan-Mitchell on August 12, 2022.
The application has been amended as follows: 
Replace Claim 1 with -- 
1.	A room temperature curable organopolysiloxane composition comprising: 
(A) 	about 100 parts by mass of an organopolysiloxane represented by the following general formula: 
X-(SiR12O)m-SiR12-X;
wherein each R1 is the same or different monovalent hydrocarbon group lacking an aliphatic unsaturated bond, each X is an alkoxysilyl-containing group selected from the group consisting of a group represented by the following general formula: 
-R3-SiR1a(OR2)(3-a), 
a group represented by the following general formula: 
-R3-(SiR12O)n-SiR12-R3-SiR1a(OR2)(3-a), 
and a group represented by the following general formula: 
-R3-(SiR12O)n-SiR1b-[OSiR12-R3-SiR1a(OR2)(3-a)](3-b), 
wherein each R1 is as described above, R2 is an alkyl group, each R3 is the same or different alkylene group, “a” is 0, 1 or 2, “b” is 0 or 1, “n” is an integer of from 1 to 20, and “m” is an integer of from 50 to 1000; 
(B) 	about 50 to about 200 parts by mass of an organopolysiloxane resin represented by the following average unit formula: 
	(R43SiO1/2)c(R42SiO2/2)d(R4SiO3/2)e(ZO1/2)f;
wherein each R4 is the same or different monovalent hydrocarbon group, each Z is H or an alkyl group, and “c”, “d” and “e” are numbers satisfied by the following conditions: 0 ≤ c < 0.1, 0.3 ≤ d ≤ 0.6, 0.4 ≤ e ≤ 0.7, and c + d + e = 1, and wherein “f” is a number satisfying that the organopolysiloxane resin contains OZ in a range of from about 30 mol% to about 54 mol% based on Si units; 
(C) 	about 0.5 to about 20 parts by mass of an alkoxysilane represented by the following general formula: 
R5xSi(OR6)(4-x);
wherein R5 is a monovalent hydrocarbon group, R6 is an alkyl group, and “x” is an integer of from 0 to 2; and 
(D) 	about 0.1 to about 20 parts by mass of a condensation-reaction catalyst. --

	Replace Claim 3 with --
3.       The room temperature curable organopolysiloxane composition according to claim 1, wherein component (B) comprises an organopolysiloxane resin represented by the following average unit formula: 
            [(CH3)2SiO2/2]d(CH3SiO3/2)e(ZO1/2)f;
wherein: “d” and “e” are numbers satisfied by the following conditions: 0.3 ≤ d ≤ 0.6, 0.4 ≤ e ≤ 0.7, and d + e = 1; each Z is H or an alkyl group; and “f” is a number satisfying that the organopolysiloxane resin contains OZ in a range of from about 30 mol% to about 54 mol% based on Si units. --

Replace Claim 8 with -- 
8.       The room temperature curable organopolysiloxane composition according to claim 2, wherein component (B) comprises an organopolysiloxane resin represented by the following average unit formula: 
            [(CH3)2SiO2/2]d(CH3SiO3/2)e(ZO1/2)f;
wherein: “d” and “e” are numbers satisfied by the following conditions: 0.3 ≤ d ≤ 0.6, 0.4 ≤ e ≤ 0.7, and d + e = 1; each Z is H or an alkyl group; and “f” is a number satisfying that the organopolysiloxane resin contains OZ in a range of from about 30 mol% to about 54 mol% based on Si units. --

4.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20220423) is/are removed.

Allowable Subject Matter
5.	Claims 1-14 are allowed.

6.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Kodama (US 2017 0037287) 
Kodama discloses a composition comprising A) an alkoxysilyl-containing polyorganosiloxane, B) a dialkyldialkoxysilane, C) a condensation catalyst and D) a hydroxy or alkoxy functional MQ resin. ([0010]-[0018] and [0054]) However, Kodama does not teach or fairly suggest the presently claimed hydroxy or alkoxy functional DT or MDT resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
August 12, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765